InsiiEx, J.
This is an application for a mandamus to the Judge of the Thirteenth Judicial District of the State of Louisiana, to direct him to fix the amount of a release bond, and to grant an order for the release of certain property sequestered in the suit of “ Parmle v. Westbrook,” pending in the said District Court for the parish of Tensas, as required of him by Article 279 of the Code of Practice, or to show cause to the contrary.
The cause shown by the Judge is, that the suit of Parmle v. Westbrook, has been duly and legally discontinued by the plaintiff, and as the effect of this discontinuance is to put the defendant, at whose instance this proceeding is had, in possession of the property sequestered, no useful purpose could be subserved by this Court interposing its authority.
It is therefore ordered that the petitioner’s application be dismissed, at his costs,